DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 1 March 2021 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: EP2502783 is representative of the closest prior art. EP2502783 discloses a clip for attachment of a floor carpet comprising a male member 52 having a lower flange portion and a shaft portion projecting from an upper surface of the lower flange portion, and a female member 51 having a cylindrical portion to which the shaft portion is inserted with an upper flange portion projecting around an outer periphery of the cylindrical portion as seen in Fig. 1. The clip in Kraft is configured to be attached to a floor carpet held between the lower flange portion and the upper flange portion by inserting the shaft portion to an insertion hole 21 formed in the floor carpet from a hole lower side to a hole upper side and engaging the shaft portion penetrating through the insertion hole with the cylindrical portion so that an article mounted on an upper surface of the floor carpet is fixed by the cylindrical portion of the male member. The female member 51 includes an engaging portion 6 at an inner periphery of the cylindrical portion, and the male member 52 includes a hole portion penetrating through the lower flange portion and the cylindrical portion in an axial direction as shown in Fig. 1. Male member 52 also has engaging projections 6 formed around an outer periphery of the shaft portion as shown in Fig. 1. The clip of EP2502783 also includes a regulation member 41 or 7 to be inserted into the male member and the female member as shown in Fig. 1. Members 41 and 7 will inherently assist in preventing the engaging members 6 from being disengaged in view of them being positioned in contact with member 52 as shown in Fig.1. However, EP2502783 does not teach or suggest having a hinge or connecting piece bendably connecting the regulation member to the lower flange portion and does not teach or suggest having a claw engaging an engaging portion formed at the lower .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783